BaldwiN, Judge,
concurring.
The relief sought by appellants is summarized in their brief as ■follows:
[Appellants’] petition sought: (a) an order vacating- all determinations and flnd--ings in the aforementioned antidumping proceeding, dismissing the proceeding and enjoining- defendants from taking any further action in connection therewith, .and declaring- the invalidity and unconstitutional nature of the proceeding; or (b) an order declaring the invalidity and unconstitutional nature of the pro•ceeding and vacating the dumping determination, and requiring appellees to con-■duet the proceeding in the manner required by law and the Constitution * * ®.
Appellants are in effect asking the Customs Court to exercise jurisdiction in the nature of mandamus, similar to the jurisdiction granted the United States District Courts by the Mandamus Act of 1962, 28 USC 1361. A proposal was made during the pendency of the Customs ■'Court Act of 1970 that such jurisdiction should be conferred on the ■Customs Court, but the proposed provision was never enacted. See Hearings on S. 2624 before Subcomm. No. 3 of the House Comm. on the Judiciary, 91st Cong., 2d Sess., ser. 13, at 254-55 (1970); Hearings on B. before the Bubcomm. on Improvements in Judicial Machinery of the Senate Oomm. on the Judiciary, 91st Cong., 1st Sess., at 205 (1969).
The Customs Court was clearly correct in holding that the relief sought here is not within the powers granted it under the All Writs Act. I agree with the majority opinion and join in its endorsement of the Customs Court’s well-reasoned memorandum.